Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-11 are currently pending in this application.
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
                                      Lack of Unity Requirement
	Claims 1-11 are drawn to more than one inventive concept (as defined by PCT Rule 13), and accordingly, a restriction is required according to the provision of PCT Rule 13.2.
	PCT Rule 13.2 states that the international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (requirement of unity of invention).
	PCT Rule 13.2 states unity of invention referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features.
Annex B, Part 1 (b), provides that “special technical features” mean those technical features, which, as a whole, define a contribution over the prior art.
	Annex B, Part 1 (e), provides combinations of different categories of claims and states:
	“The method for determining unity of invention under Rule 13 shall be construed as permitting, in particular, the inclusion of any one of the following combinations of claims of 
different categories in the same international application:

(i) in addition to an independent claim for a given product, an independent claims for a process specially adapted for the manufacture of the said product, and an independent claim for use of the said product, or

(ii) in addition to an independent claim for a given process, an independent claim for an apparatus or means specially designed for carrying out the said process, or

(iii) in addition to an independent claim for a given product, and independent claim for a process specially adapted for the manufacture of the said product, and an independent claim for an apparatus or means specially designed for carrying out the said process,…”

This application contains the following inventions or groups of inventions, which are not so linked as to form a single general inventive concept under PCT Rule 13.1.  
Due to the numerous variables in the claims, e.g. X, Y, R6, R7, R1, R2, R3, R4 and R5 and their widely divergent meanings, a precise listing of inventive groups cannot be made. The following groups are exemplary:
Group I claim(s) 1-3  and 11(in part), are drawn to a compound of formula (I) wherein: X is  CO or -CONH; Y is -NH or -N- and all other variables are as defined in claim 1, classified in various subclasses in class 514.
Group II claim(s) 1, 2 and 11 (in part), are drawn to a compound of formula (I) wherein: X is  CO or -CONH; Y is -CH- and all other variables are as defined in claim 1, classified in various subclasses in class 514.
Group III claim(s) 1, 2 and 11 (in part), are drawn to a compound of formula (I) wherein: X is  -CS or -CSNH; Y is -NH or -N- and all other variables are as defined in claim 1, classified in various subclasses in class 514.
Group IV claim(s) 1, 2 and 11 (in part), are drawn to a compound of formula (I) wherein: X is  CS or -CSNH; Y is -CH- and all other variables are as defined in claim 1, .
Group V claim(s) 4-10(in part), are drawn to a process for preparing a compound of formula (I) wherein: X is  CO or -CONH; Y is -NH or -N- and all other variables are as defined in claim 1, classified in various subclasses in class 514.
Group VI claim(s) 8-10 (in part), are drawn to a process for preparing a compound of formula (I) wherein: X is  CO or -CONH; Y is -CH- and all other variables are as defined in claim 1, classified in various subclasses in class 514.
Group VII claim(s) 8-10 (in part), are drawn to a process for preparing a compound of formula (I) wherein: X is  -CS or -CSNH; Y is -NH or -N- and all other variables are as defined in claim 1, classified in various subclasses in class 514.
Group VIII claim(s) 8-10 (in part), are drawn to a process for preparing a compound of formula (I) wherein: X is -CS or -CSNH; Y is -CH- and all other variables are as defined in claim 1, classified in various subclasses in class 514.

In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.  Again, this list is not exhausted, as it would be impossible under the time constraints due to the sheer volume of subject matter instantly claimed.  Therefore, applicant may choose to elect a single invention by identifying another specific embodiment not listed in the exemplary groups of the invention and examiner will endeavor to group the same.  If applicant is unable to elect a single invention, applicant may instead choose to elect a specific compound and examiner will attempt to group it. The claims herein lack unity of invention under PCT Rule 13.1 and 13.2 since the compounds defined in the See, EP 2 892 880 B1 for example).  The prior art reference teaches the compounds 
    PNG
    media_image1.png
    139
    371
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    142
    386
    media_image2.png
    Greyscale
, etc. which fall within the scope of the compound of formula I in instant claim 1.  The compounds claimed contain 
    PNG
    media_image3.png
    179
    210
    media_image3.png
    Greyscale
, which does not define a contribution over the prior art.  The compounds vary in classification and when taken as a whole result in vastly different compounds.  Accordingly, the vastness of the claimed subject matter and the complications in understanding the claimed subject matter imposes a burden on any examination of the claimed subject matter.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Advisory of Rejoinder
The following is a recitation of M.P.E.P. 821.04, Rejoinder:
Where product and process claims drawn to independent and distinct inventions are presented in the same application, applicant may be called upon under  35 U.S.C. 121 to elect claims to either the product or process. See  MPEP  § 806.05(f) and  §  806.05(h).  The claims to the nonelected invention will be withdrawn from further consideration under 37 CFR 1.142. See  MPEP  § 809.02(c) and §  821 through §  821.03.  However, if applicant elects claims 
Where the application as originally filed discloses the product and the process for making and/or using the product, and only claims directed to the product are presented for examination, when a product claim is found allowable, applicant may present claims directed to the process of making and/or using the patentable product by way of amendment pursuant to  37  CFR 1.121. In view of the rejoinder procedure, and in order to expedite prosecution, applicants are encouraged to present such process claims, preferably as dependent claims, in the application at an early stage of prosecution. Process claims which depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance. Amendments submitted after final rejection are governed by 37 CFR 1.116.  Process claims which do not depend from or otherwise include the limitations of the patentable product will be withdrawn from consideration, via an election by original presentation (see MPEP  § 821.03). Amendments submitted after allowance are governed by  37  CFR 1.312. Process claims which depend from or otherwise include all the limitations of an allowed product claim and which meet the requirements of 35 U.S.C. 101, 102, 103, and 112 may be entered.
Where product and process claims are presented in a single application and that application qualifies under the transitional restriction practice pursuant to  37 CFR 1.129(b), applicant may either: (A) elect the invention to be searched and examined and pay the fee set forth in 37 CFR 1.17(s) and have the additional inventions searched and examined under 37  CFR 1.129(b)(2); or (B) elect the invention to be searched and examined and not pay the additional fee (37 CFR 1.129(b)(3)). Where no additional fee is paid, if the elected invention is directed to the product and the claims directed to the product are subsequently found patentable, process claims which either depend from or include all the limitations of the allowable product will be rejoined. If applicant chooses to pay the fees to have the additional inventions searched and examined pursuant to 37 CFR 1.129(b)(2) even if the product is found allowable, applicant would not be entitled to a refund of the fees paid under 37 CFR 1.129(b) by arguing that the process claims could have been rejoined. 37 CFR 1.26(a) states that “[T]he Commissioner may refund any fee paid by mistake or in excess of that required. A  change of purpose after the payment of a fee...will not entitle a party to a refund of such fee...”  In this case, the  fees paid under 37 CFR 1.129(b) were not paid by mistake nor paid in excess, therefore, applicant would not be entitled to a refund.  In the event of rejoinder, the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101,102, 103, and 112. If the application containing 
In the event of rejoinder, the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104 - 1.106. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112. If the application containing the rejoined claims is not in condition for allowance, the subsequent Office action may be made final, or, if the application was already under final rejection, the next Office action may be an advisory action.

The following is a recitation from paragraph five,  “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. §103(b)” (1184 TMOG 86(March 26, 1996)):

	 “However, in the case of an elected product claim, rejoinder will be permitted when a product claim is found allowable and the withdrawn process claim depends from or otherwise includes all the limitations of an allowed product claim.  Withdrawn process claims not commensurate in scope with an allowed product claim will not be rejoined.” (emphasis added)

Therefore, in accordance with M.P.EP 821.04 and In re Ochiai, 71 F.3d 1565, 37 USPQ 1127 (Fed. Cir. 1995), rejoinder of product claims with process claims commensurate in scope with the allowed product claims will occur following a finding that the product claims are allowable.  Until, such time, a restriction between product claims and process claims is deemed proper.  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution to maintain either dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder.
Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be 
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is 571-272-9043.  The examiner can normally be reached on 7:00 AM-3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626